         Case 2:19-cv-01682-AJS Document 56 Filed 03/08/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SADIS & GOLDBERG, LLP,
                                             Civil Action No. 2:19-cv-01682-AJS
              Plaintiff,
       v.

 AKSHITA BANERJEE and SUMANTA
 BANERJEE,

              Defendants.

                                 NOTICE OF APPEAL

      NOTICE IS HEREBY GIVEN that Akshita Banerjee and Sumanta Banerjee,

Defendants in the above named case, hereby appeal to the United States Court of

Appeals for the Third Circuit from an Order of this Court entered on February 9, 2021,

which Order Granted Plaintiff’s Motion to Impose a Constructive Trust (ECF No. 50).

The Defendants further appeal an Order of this Court entered on March 2, 2021, which

Order denied Defendants’ Motion for Reconsideration (ECF No. 55). Appeal is taken

from each and every part of the Orders as is adverse to the Defendants.

                                               Respectfully submitted,


Date: March 8, 2021                             /s/ Alexander L. Holmquist
                                               Robert O Lampl
                                               PA I.D. #19809
                                               James R. Cooney
                                               PA I.D. #32706
                                               Alexander L. Holmquist
                                               PA I.D. #314159
                                               223 Fourth Avenue, 4th Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                               Email: rlampl@lampllaw.com
        Case 2:19-cv-01682-AJS Document 56 Filed 03/08/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I, Alexander L. Holmquist, hereby certify that on the 8th day of March, 2021, I

served a true and correct copy of the within Notice of Appeal upon Counsel for Plaintiff

by the Court’s CM/ECF electronic notification system and Email as follows:

                                  Kate E. McCarthy
                                Katelin J. Montgomery
                                   Robert E. Dauer
                             Meyer, Unkovic & Scott LLP
                           535 Smithfield Street, Suite 1300
                                Pittsburgh, PA 15222
                                 kem@muslaw.com
                                 kjm@muslaw.com
                                  red@muslaw.com

                                     Ben Hutman
                               Sadis & Goldberg, LLP
                             551 Fifth Avenue, 21st Floor
                                New York, NY 10176
                                bhutman@sadis.com


                                                /s/ Alexander L. Holmquist
                                                 Alexander L. Holmquist
